                          UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

UNITED STATES OF AMERICA                              ) DOCKET NO.: 3:02CR32
                                                      )
      v.                                              )
                                                      ) ORDER TO DISMISS THE INDICTMENT
[1] YENIFER CASTRO                                    )
                                                      )



           Leave of Court is hereby granted for the dismissal of the Bill of Indictment in the above-

 captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

 Marshals Service and the United States Attorney's Office.



                                        Signed: October 25, 2019
